1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	 Applicant's amendment of January 03, 2022 is acknowledged. It is noted that claims 1-6 and 10 are amended.
New claim 11 is added. 
3. 	 An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner's amendment was given in a telephone interview with Mr. Ryan W. Kobs on January 03, 2022.
4.  	The application has been amended as follows:
 	In the claims:
Claim 1 (Currently Amended): 
A bolt terminal assembly configured to be mounted on a guide rail, the bolt terminal comprising:
 	a housing; 
 	an integral nut; 
 	a screw defining a first end and a second end, the first end disposed in the housing and the second end disposed outside of the housing, wherein the second end of the screw outside of the housing is fitted to the integral nut;
 	a connection component, wherein the housing is configured to be connected to the guide rail via the connection component; and
 	a wiring metal surface disposed on an interface between the screw and the housing, wherein the wiring metal surface is external to the housing, and wherein the bolt terminal is configured such that a vertical distance of the wiring metal surface relative to the guide rail is greater than or equal to a vertical distance of an upper surface of the housing relative to the guide rail when the housing is connected to the guide rail via the connection component.
Claim 2 (Currently Amended): 
 	The bolt terminal assembly of Claim 1, wherein the wiring metal surface comprises a stepped surface on the interface, such that a lower portion of the stepped surface is in a same horizontal plane as the upper surface of the housing, and wherein a portion of the wiring metal surface that is configured to contact a cold junction is higher than the upper surface of the housing. 
Claim 3 (Currently Amended): 
 	The bolt terminal assembly of Claim 1, wherein the connection component comprises a first groove disposed at one end of the housing, the first groove being configured to be in contact with one end of the guide rail, and a mounting component disposed provided at the other end of the housing, the mounting component being configured to be in contact with the other end of the guide rail when the first groove is in contact with the one end of the guide rail, wherein the mounting component includes a rail mounting foot and a spring, the rail mounting foot being connected to the housing, and the spring being positioned between the housing and the guide rail mounting foot. 
Claim 4 (Currently Amended): 
 	The bolt terminal assembly of Claim 3, wherein a mounting component connection cavity is provided at a bottom of the housing, mounting grooves are provided oppositely on both side end faces of the mounting component connection cavity, and the mounting grooves are connected to the rail mounting foot, and wherein a spring seat cavity is disposed in the component connection cavity, and the spring is disposed in the spring seat cavity. 
Claim 5 (Currently Amended): 
The bolt terminal assembly of Claim 4, wherein the rail mounting foot comprises a bottom surface, L-shaped bent portions, a removal port, a spring lock portion, and a guide rail connection portion, wherein:
 	the removal port passes through the bottom surface, and is located at an end away from the guide rail connection portion;
the spring lock portion is L-shaped and is proximate to the guide rail connection portion; 
 	the L-shaped bent portions are connected to the bottom surface and are disposed oppositely on both sides of the bottom surface;

 	the guide rail connection portion is to be connected to the guide rail. 
Claim 6 (Currently Amended):
 The bolt terminal assembly of Claim 5, wherein the L-shaped bent portion include a first bent portion and a second bent portion, wherein a transition portion is disposed between the first bent portion and the second bent portion, and wherein the transition portion is a plane which is perpendicular to the bottom surface and intersects with the bottom surface. 
Claim 7 (Currently Amended): 
The bolt terminal assembly of Claim 5, wherein the guide rail connection portion is a bevel. 
Claim 8 (Currently Amended):
The bolt terminal assembly of Claim 5, wherein a spring mounting cavity is provided between the removal port and the spring lock portion. 
Claim 9(Currently Amended):
The bolt terminal assembly of Claim 6, wherein a second groove corresponding to a length of the first bent portion is provided on the mounting grooves.
Claim 10 (Currently Amended): 
The bolt terminal assembly of Claim 1, wherein the screw is a profiled screw, and a cross-section of the first end of the screw located within the housing is a trapezoid structure, and wherein a largest diameter of the trapezoid structure is furthest from the wiring metal surface. 
Claim 11 (New): 
The bolt terminal assembly of Claim 1, wherein the screw is integral.
4. 	Claims 1-11 are allowed.
5.  	The following is an examiner's statement of reasons for allowance: None of prior art teaches or suggests a bolt terminal device comprising the first end disposed inside the housing and the second end of the screw located outside of the housing to fit to the integral nut; the housing is connected to the guide rail via the connection 
6. 	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuongchi Nguyen whose telephone number is (571) 272-2012. The examiner can normally be reached on 8:00AM-4:00PM.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, RIYAMI ABDULLAH A  can be reached on 571-270--3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through
Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (tollfree).
 	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHUONG CHI THI NGUYEN/Primary Examiner, Art Unit 2831